Opinion
MÁRQUEZ, J.
1. Introduction
Under statutes in effect in March 2011, a person could be committed involuntarily to the State Department of Developmental Services (Department) for up to one year after a petition alleged (Welf. & Inst. Code, former § 6500; Stats. 1996, ch. 1076, § 5, p. 7265)1 and a court found “that the person is mentally retarded, and that he or she is a danger to himself, herself, or to others.” (Former § 6509; see Stats. 1996, ch. 1076, § 8.5, p. 7268.)2 That is what has happened in this case with Ronald Cuevas.3 After a petition and a court trial, the court committed Ronald to the director of the Department for a year beginning on July 11, 2011.4
On appeal, Ronald asserts there were constitutional defects in his commitment. He argues that People v. Bailie (2006) 144 Cal.App.4th 841 [50 Cal.Rptr.3d 761] (Bailie) and People v. Sweeney (2009) 175 Cal.App.4th 210 [95 Cal.Rptr.3d 557] (Sweeney) require the petition to allege and the court to find not simply that he is mentally retarded and dangerous, but that his mental *97retardation is a cause of his dangerousness. He also asserts that there was insufficient evidence to support such a finding.
Ronald originally also contended that he was entitled to a jury trial as he did not personally waive jury trial after receiving judicial advice of his right. In supplemental briefing, however, Ronald has conceded that the California Supreme Court has recently held that neither due process nor equal protection requires judicial advice or personal waiver of the right to a jury trial by a person alleged to be mentally retarded. (People v. Barrett (2012) 54 Cal.4th 1081, 1105-1106, 1109 [144 Cal.Rptr.3d 661, 281 P.3d 753] (Barrett).)
In response to our requests for supplemental briefing, the parties agree that section 6500 should be construed to authorize commitment only if a person’s “mental retardation [i]s a substantial factor in causing her serious difficulty in controlling her dangerous behavior.” (Sweeney, supra, 175 Cal.App.4th 210, 225.) The Attorney General further acknowledges that “neither of the experts explicitly stated that [Ronald’s] mental retardation was a substantial cause or factor in his dangerous lack of self control,” but nevertheless asserts that the evidence supports that conclusion. The Attorney General does not assert that the petition included such an allegation or that the trial court expressly made such a finding.
After reviewing the record, we will agree with Ronald that he should not have been committed under the existing legal standard, as there was no substantial evidence that he has a dangerous lack of self-control resulting from his mental retardation. For the reasons stated more fully below, we will reverse the commitment order.
2. Trial Court Proceedings
A. Petition
On March 15, 2011, the Santa Clara County District Attorney filed a petition asking the court to commit Ronald Cuevas “to involuntary treatment at California Psychiatric Transitions (CPT) for a period not to exceed one year.” The petition was based upon reports from the San Andreas regional center and the Department which concluded, among other things, “that Respondent is a person mentally retarded and is a danger to himself or others.” The petition was requested by Vasantha Siddappa, a service coordinator from the regional center, which was responsible for the care, support, and maintenance of Ronald. Ronald was then residing in the Barbara Arons Pavilion (BAP), the mental health wing of Valley Medical Center in San Jose. Attached to the petition were confidential documents including a nine-page typed declaration by Siddappa reviewing Ronald’s history since birth in *98January 1966, with emphasis on the psychological treatment he had received since 1992, and a four-page typed psychological evaluation and diagnosis by a psychologist, Dr. Gerri Walker.
B. Pretrial Proceedings
On March 15, 2011, the court made a temporary order placing Ronald in the custody of the director of the Department for placement at California Psychiatric Transitions (CPT) upon his release from BAP. This order was renewed on March 22, 2011. Court trial was originally scheduled for April 4, 2011, but was continued to June 9, with a readiness hearing on May 23.
On May 23, 2011, Ronald, his brother Rodney, his psychologist, and his caseworker, Siddappa, appeared. The People agreed to return Ronald home for two weeks so long as Rodney promised to provide 24-hour supervision. The June 9 trial date was vacated.
On June 6, 2011, after an in-chambers hearing, Ronald was returned to BAP, and trial was scheduled for July 11.
C. Court Trial
(1). The People’s evidence
Court trial was held on July 11, 2011. The People presented one witness, Gerri Walker, a clinical psychologist who had been part of Ronald’s treatment team since March 2011. Over objection, the court also accepted into evidence the report on which the petition was based, including Walker’s own evaluation and diagnosis of Ronald and his caseworker’s review of his treatment history.5
There was no dispute at trial that Ronald is mentally retarded. Walker’s written report described Ronald’s mild intellectual disability secondary to hydrocephaly at birth. She testified that “[h]is intellectual cognitive functioning is such that he is labeled as mental retardation” or having developmental delay. Walker testified further that Ronald’s mental health diagnosis is “paranoid psychosis NOS” (not otherwise specified) with delusional ideation.
A. Ronald’s History Since 1992
The caseworker’s report provided the following history for Ronald from 1992 through the filing of the petition in March 2011. Signs of mental illness *99manifested on August 23, 1992, when Ronald had a violent outburst in his family home, threatening to kill himself or his twin brother Rodney. He was reported as delusional as early as 1999, admitting to hearing voices of people at night who he thought were coming into his house to steal his checks. He called people on the phone incessantly.
On August 19, 2010, the police were called by the crisis support team in response to a serious telephone threat by Ronald.
On September 24, 2010, Ronald discontinued taking Abilify along with other medications, as he had sometimes done since he began taking Abilify in 2004. On October 21, 2010, his treatment team agreed to a trial period of not taking Abilify. His thinking was reported to be much clearer for a few weeks, but paranoia and delusions eventually recurred.
In November 2010, Ronald had to relocate from an apartment in which he had lived for many years. He moved into an apartment in Campbell owned by his parents. He was delusional about his parents coming into his apartment and taking his papers. He believed his mother was coming in through the front door and the window and taking his money and other items. He also thought the neighbors were taking his groceries. He was reported to be making excessive phone calls to the Campbell Police Department, his mother, the caseworker, crisis support services, and staff from the day program and supported living services. Neighbors reported him as talking and yelling on the telephone at all hours of the night. He often refused help with cleaning his apartment, shopping for groceries, and planning and making meals.
In March 2011, a court investigator and support personnel who worked with Ronald reported that he was leaving phone messages about death, the death penalty, the death penalty for his parents, his personal disappearance and regret at being bom.
According to Walker’s written evaluation, on March 9, 2011, Ronald’s mother called the police after he left notes asking other tenants not to take things from his apartment. He also left one of his medications at the doorstep of a neighbor with young children. He told his mother if the children ingested the pills, they would know how he feels when he takes them. On March 10, 2011, he was taken to BAR On March 11, 2011, Ronald told Walker and Siddappa that he wanted to give his neighbors one pill and his parents another pill that would do them harm. He told Walker that he was in the *100hospital because he had tried to prevent his neighbors from breaking into his home and because his parents were stealing his money from the bank.6
B. Testimony of Clinical Psychologist Gerri Walker
Clinical Psychologist Gerri Walker testified that Ronald’s parents live in Lake County. He had threatened to kill his mother without saying how he would. He did not want her to be his conservator. His residence was dirty because he did not want support services coming in to clean it.
Walker described the failure of the trial home placement of Ronald that began on May 23, 2011. After his brother Rodney promised to provide full-time supervision, Rodney left town within the first 24 hours. Ronald became assaultive with Rodney and locked him out of the apartment. Ronald lost track of what day it was, did not take his medication, and became delusional. He found an empty medication container for his father and became upset that his father was trying to poison him. He called the police department multiple times. “It escalated and then he was 5150-ed.”7
The workers at BAP reported that Ronald had to be restrained after spitting at and pushing a person. He was most recently restrained on June 16, 2011.
In Walker’s opinion, Ronald “would be a risk to himself’ if not placed in a secure facility like BAP “because he continues to have the delusional ideation. He continues to think that things are happening that are not. He still has poor anger management and he becomes very upset when things don’t go his way. And because of that, it would be a risk for him and others who are around him.” Based on his history, Walker testified that Ronald would not be medication compliant without supervision. Walker was not asked whether Ronald’s mental retardation was a cause of his delusions or paranoid psychosis.
On cross-examination, Walker acknowledged that Ronald does not have command delusions that tell him to harm himself or others. She also acknowledged that Ronald’s phone calling had not placed anyone in danger, and he has not actually harmed himself or threatened to do so.8 But she testified that Ronald “is a danger to himself because he does—I know that he has walked in crosswalks and put up his hands, and someone could easily run him over.”
*101(2). Defense evidence
A. Ronald’s Testimony
Ronald testified on his own behalf. He admitted that when he was recently placed at home he did not want his brother in his apartment. He remembered that he locked Rodney out after an altercation, but he did not remember why. He remembered Rodney leaving for about 12 hours.
He also remembered that he stopped taking Abilify the prior September. He said both that he stopped taking the medication for one day because it was too much for him and that he was off it for a couple of months. He was taking it at the time of trial and would continue to do so, along with his other medications. His problems with Rodney had been resolved. He would like to live in his apartment and is willing to accept help from support services. And he testified that he called the regional support center “[o]nce in a great while” about receiving his money.
B. Rodney’s Testimony
Ronald’s twin brother Rodney explained that his brother had lived for 12 years in another apartment with the help of a day program that came to Ronald’s house and an in-home program to keep the house clean and take him grocery shopping. Ronald subsequently moved into a Campbell apartment owned by their parents.
Rodney admitted that he heard the court tell him that he was to supervise Ronald 24 hours a day during his recent release. He explained that the release was sudden, so, while Ronald was sleeping the morning after the release, Rodney went home to Tracy for some clothes and his telephone charger.
Rodney denied telling the regional center that Ronald had locked him out of the house. In fact, Rodney has keys to the house. He denied that Ronald had ever told him to get out of the house or been argumentative. But there were times when Ronald did not want Rodney’s help and told him to go back to his family.
Ronald had voiced his opinions and concerns about finances, but he had never been assaultive or aggressive with another person.
Rodney blamed himself for Ronald not taking his medication during his recent home placement. Rodney was not sure when Ronald was supposed to take which medication and Rodney did not have the help of the regional center. He learned from Ronald that medications had to be taken together to *102counteract each other’s side effects. One day they disagreed about whether Ronald had taken his medication. Ronald was insistent but Rodney was able to convince him of what day it was. One time, “he found that medication bottle, and you know, he naturally thought—well, I shouldn’t say naturally— but he thought that my parents were trying to poison him.” Rodney had noticed that Ronald became more agitated when he was on higher dosages of Abilify in secure facilities.
C. Ruby’s Testimony
Ronald’s mother Ruby testified that she and her husband are coconservators of Ronald. They own a fourplex in Campbell. Ronald started living there on November 2, 2010. He had to move because his prior apartment was being renovated. In her opinion, he received minimal support services as far as taking him to appointments, buying groceries, helping with the meals, cleaning his house, and monitoring his finances and medications. When he went off his medication the prior September, he did really well until January 2011.
(3). Trial court’s findings
At the conclusion of the hearing on July 11, 2011, the People acknowledged that it was their burden to show that Ronald is mentally retarded and a danger to himself or others. They argued that the evidence established both elements. Defense counsel argued that Ronald is not dangerous to himself or others. Neither party argued that the People had to show, in accordance with Sweeney, that Ronald’s mental retardation was a substantial cause of a serious difficulty in controlling dangerous behavior.
The court made oral findings. There were three salient facts: (1) it did not work out when Ronald went off his medication last fall; (2) it did not work out when Ronald was recently released home; and (3) while at BAP, Ronald had to be placed in restraints. The court then concluded, “[W]e’ve got three incidents here that show that his delusional situation and such is potentially a problem to himself and, arguably, to others; that they feel threatened, have to put him in restraints. One of the problems is that sometimes he does fine and other times he does not.
“Yeah, just walking across the street in the crosswalk happens all the time. But if someone is operating under the delusion that—if he walks out there at the wrong time, he may place himself in a potentially dangerous situation. Calling police and making certain statements, and when the police show up, acting in a certain fashion, I can see—as I said before—where the officer may perceive that he or she is in danger and has to act appropriately for their own safety.
*103“Again, there’s enough here to show me that there is a real danger to himself or others, and rather than get to that point where we actually do have an unfortunate situation where some poor motorist strikes him in the crosswalk, or some police officer takes action he or she regrets later because they just didn’t know the situation, I think it’s appropriate, and I think the burden has been met for the petition to be granted.”
The resulting written commitment order stated in part, “The Respondent is found, beyond a reasonable doubt, to be mentally retarded and a danger to himself or others.”
3. The Statutory Scheme
At the time of these proceedings from May through July 2011, the relevant statutes provided: “On and after July 1, 1971, no mentally retarded person may be committed to the State Department of Developmental Services pursuant to this article, unless he or she is a danger to himself or herself, or others. . . .
“If the mentally retarded person is in the care or treatment of a state hospital, developmental center, or other facility at the time a petition for commitment is filed pursuant to this article, proof of a recent overt act while in the care and treatment of a state hospital, developmental center, or other facility is not required in order to find that the person is a danger to self or others.
“Any order of commitment made pursuant to this article shall expire automatically one year after the order of commitment is made. . . .
“In any proceedings conducted under the authority of this article, the alleged mentally retarded person shall be informed of his or her right to counsel by the court, and if the person does not have an attorney for the proceedings, the court shall immediately appoint the public defender or other attorney to represent him or her. ... At any judicial proceeding under the provisions of this article, allegations that a person is mentally retarded and a danger to himself or herself or to others shall be presented by the district attorney for the county unless the board of supervisors, by ordinance or resolution, delegates this authority to the county counsel.” (Former § 6500; Stats. 1996, ch. 1076, § 5, pp. 7265-7266.)
A number of persons and entities are authorized to request such a petition, including the director or designee of a “regional center.” (Former *104§ 6502, subd. (f); Stats. 1992, ch. 722, § 30, p. 3379.)9 “The request shall state the petitioner’s reasons for supposing the person to be eligible for admission thereto, and shall be verified by affidavit.” (Former § 6502.)
A later section of the statutory scheme provides, “If the court finds that the person is mentally retarded, and that he or she is a danger to himself, herself, or to others, the court may make an order that the person be committed to the State Department of Developmental Services for suitable treatment and habilitation services.” (Former § 6509, subd. (a); Stats. 1996, ch. 1076, § 8.5, p. 7268.)
In Barrett, the California Supreme Court summarized the statutory scheme as follows. “The basic rule is that ‘no mentally retarded person may be committed . . .’ to the Department ‘unless he or she is a danger to himself or herself, or others.’ (former § 6500.)” (Barrett, supra, 54 Cal.4th 1081, 1094.) “[Allegations that a person is mentally retarded and dangerous are presented to the superior court in petition form by either the district attorney or county counsel, as determined by the county board of supervisors. (§ 6500; see § 6502.)” (Id. at p. 1095.) “The requisite findings of mental retardation and dangerousness allow the person to be ‘committed to the [Department] for suitable treatment and habilitation services.’ (§ 6509, subd. (a).)” (Id. at p. 1096.) “Whether the requisite findings of mental retardation and dangerousness are made by the court or a jury, the person is ordered committed to the Department for up to one year.” (Id. at p. 1099.)
Notably, the statutes did not expressly require an allegation or a finding that mental retardation was a substantial cause of a serious difficulty in controlling dangerous behavior. They also did not require judicial advice about the right to a jury trial or personal waiver of that right.
4. The Lack of Judicial Advice and Personal Waiver of Jury Trial
Relying on People v. Alvas (1990) 221 Cal.App.3d 1459 [271 Cal.Rptr. 131] (Alvas) and Bailie, supra, 144 Cal.App.4th 841, Ronald initially argued that he was deprived of his right to a jury trial as there is no record of either judicial advice or waiver of this right. The California Supreme Court has recently disapproved of Alvas and Bailie in concluding that neither due process nor equal protection requires judicial advice or personal waiver of the right to a jury trial by a person alleged to be mentally *105retarded. (Barrett, supra, 54 Cal.4th 1081, 1105-1106, 1109.) Ronald has conceded that these opinions were overruled by Barrett after his reply brief was filed. We accept this concession. Barrett compels the conclusion that there was no constitutional violation in the trial court neither advising Ronald about his right to a jury trial nor obtaining his personal waiver of that right. Further, in the absence of a recorded request for a jury trial, the right was implicitly waived by Ronald’s counsel.
5. The Need for Evidence That Ronald’s Retardation Causes a Dangerous Lack of Self-control
As explained in part 3., above, former section 6500 expressly required only two findings to justify a commitment: (1) proof that the person is mentally retarded, and (2) proof that the person is “a danger to himself or herself, or others.” At trial, it was undisputed that Ronald was mentally retarded. Thus, the parties focused on the evidence of Ronald’s dangerousness. Below, neither party argued that the trial court had to find a causal link between Ronald’s mental retardation and his dangerousness.
On appeal, Ronald contends that a section 6500 commitment requires a causal link between his mental retardation and his dangerousness in order to comply with due process. Specifically, as prior cases have held, Ronald argues that there must be proof that the person’s “mental retardation is a substantial factor in causing him [or her] serious difficulty in controlling his [or her] dangerous behavior.” (Sweeney, supra, 175 Cal.App.4th at p. 223; see In re O.P. (2012) 207 Cal.App.4th 924, 931 [143 Cal.Rptr.3d 869]; Bailie, supra, 144 Cal.App.4th at p. 847 [commitment under former § 6500 requires proof that the person’s “mental retardation causes him or her to have serious difficulty in controlling dangerous behavior”].)
One of the first cases to consider this issue was People v. Quinn (2001) 86 Cal.App.4th 1290 [103 Cal.Rptr.2d 915] (Quinn), which noted that section 6500 does not contain an express “requirement that the dangerous condition be caused by mental retardation.” (86 Cal.App.4th at p. 1293.) The Quinn court declined to read such a requirement into the statute: “ ‘[S]ection 6500 singles out the mentally retarded . . . and permits their involuntary confinement . . . upon proof of mental retardation and dangerousness to self or others . . . .’ [Citation.] The causation Quinn seeks to add is not the language of the statute.” (Id. at pp. 1293-1294.)
A few years later, the California Supreme Court issued its opinion in In re Howard N. (2005) 35 Cal.4th 117 [24 Cal.Rptr.3d 866, 106 P.3d 305] (Howard N.), where it considered the constitutionality of former section 1800 et seq., a statutory scheme that allowed the civil commitment of juvenile *106offenders who would otherwise be discharged by statute from a Youth Authority commitment. The Howard N. court determined that the extended detention scheme violated due process because it did not expressly require a finding “that the person’s mental deficiency, disorder, or abnormality causes serious difficulty in controlling behavior.” (35 Cal.4th at p. 122, fn. omitted.) In that case, the Attorney General conceded and the Supreme Court agreed “that to be constitutional, the extended detention scheme must contain a requirement of serious difficulty in controlling dangerous behavior, in order to distinguish those persons who are subject to civil commitment from those persons more properly dealt with by the criminal law.” (Id. at p. 132.)
The following year, 2006, in Bailie, the Third District Court of Appeal found that the rationale of Quinn had been undermined by Howard N. (Bailie, supra, 144 Cal.App.4th at p. 850.) The Bailie court considered whether a section '6500 commitment requires a causal link between the person’s mental retardation and dangerousness. In dictum, the Bailie court construed the section 6500 scheme as including a requirement that the person’s mental retardation causes “serious difficulty in controlling dangerous behavior.” (144 Cal.App.4th at p. 850.)10
In 2009, Division Two of the Fourth Appellate District confirmed the Bailie dictum in Sweeney, supra, 175 Cal.App.4th 210. In Sweeney, the issue arose in the context of an instructional error claim. The instructions had “informed the jury that it must find Sweeney had difficulty controlling her dangerous behavior,” but not that Sweeney’s “mental disorder was the cause of [her] dangerous behavior.” (Sweeney, supra, 175 Cal.App.4th at p. 225.) The court concluded that, in accordance with due process, the trial court should have instructed the jury that, “in order to find Sweeney met the criteria of section 6500, it must [find] Sweeney’s mental retardation [i]s a substantial factor in causing her serious difficulty in controlling her dangerous behavior.” (Ibid.)
In this case, the Attorney General agrees with Ronald that a section 6500 commitment requires proof that the person’s “mental retardation is a substantial factor in causing him [or her] serious difficulty in controlling his [or her] dangerous behavior.” (Sweeney, supra, 175 Cal.App.4th at p. 223.) However, the parties dispute whether or not there was substantial evidence to support such a finding.
In conducting a substantial evidence review, “the appellate court ‘must view the evidence in a light most favorable to respondent and presume in *107support of the judgment the existence of every fact the trier could reasonably deduce from the evidence.’ [Citations.]” (People v. Johnson (1980) 26 Cal.3d 557, 576-577 [162 Cal.Rptr. 431, 606 P.2d 738].) To be substantial, the evidence must be “ ‘of ponderable legal significance . . . reasonable in nature, credible and of solid value.’ ” (Id. at p. 576.) The issue must be resolved in light of the entire record. (Id. at p. 577.)
Ronald contends there was no substantial evidence to support a finding that his “mental retardation [was] a substantial factor in causing him serious difficulty in controlling his dangerous behavior.” (Sweeney, supra, 175 Cal.App.4th at p. 223.) He points out that he has a dual diagnosis of mental retardation and paranoid psychosis, and that the evidence suggested he became delusional—and thus dangerous—when he stopped taking antipsychotic medication. In other words, Ronald contends that the evidence showed a causal link between his dangerousness and his mental illness, but no causal link between his dangerousness and his mental retardation.
The Attorney General acknowledges that neither Dr. Walker nor Ronald’s caseworker “explicitly stated that [Ronald’s] mental retardation was a substantial cause or factor in his dangerous lack of self control,” but contends that the evidence nevertheless supports such a finding. The Attorney General recites some of the facts indicating that Ronald was dangerous to himself or others, points out that Ronald was delusional even when taking antipsychotic medication, and notes that he had demonstrated an inability to take his medication regularly. The Attorney General also notes that Dr. Walker believed Ronald needed to be in a locked psychiatric facility and that her report indicated that Ronald’s “Mild Intellectual Disability . . . contributes to the manifestation of’ some of his behaviors.
Based on our review of the entire record, we find no substantial evidence to support a finding that Ronald’s “mental retardation [was] a substantial factor in causing him serious difficulty in controlling his dangerous behavior.” (Sweeney, supra, 175 Cal.App.4th at p. 223.) Dr. Walker was not asked this question at trial and did not address the issue in her testimony or her report. Nothing in the report prepared by Ronald’s caseworker, Vasantha Siddappa, directly addressed this question. Even more importantly, the evidence introduced at trial strongly suggested that Ronald’s dangerous behavior was attributable almost entirely to his mental illness (i.e., psychosis), and not his mental retardation.
For instance, Siddappa’s report states that prior to 1992, Ronald showed no signs of mental illness. Siddappa’s report reflects that on August 23, 1992, Ronald had a violent outburst, which “was the beginning of his psychiatric history and medication changes.” That report reflects that Ronald had not *108previously engaged in any violence despite having a history of “mild delay” and a diagnosis of mental retardation in 1988. The report further reflects that Ronald’s noncompliance with psychotropic medications “is common among those suffering from psychosis.” This evidence points to a clear connection between Ronald’s dangerousness and his psychosis, but not to any connection between his dangerousness and his mental retardation.
Siddappa’s report reflects that from 1999 to 2011, Ronald was prescribed a variety of antipsychotic medications to treat his delusions, paranoia, and agitation. The medications included Zyprexa, Abilify, Risperdal, and Xanax. The report reflects that Ronald’s paranoid delusions caused him to be dangerous to himself and others, and that “[without medication for his mental illness, behaviors are out of control.” Again, this evidence points to a clear connection between Ronald’s dangerousness and his psychosis, but not to any connection between his dangerousness and his mental retardation.
Dr. Walker’s report likewise reflects that Ronald’s psychotropic medications were prescribed for his “target behaviors.” Although her report indicates that his diagnosis of mild intellectual disability “contributes to the manifestation of’ the target behaviors, this is the only indication of any causal link between Ronald’s dangerousness and his mental retardation. We find this comment insufficient to support a finding that Ronald’s “mental retardation [was] a substantial factor in causing him serious difficulty in controlling his dangerous behavior.” (Sweeney, supra, 175 Cal.App.4th at p. 223; see People v. Johnson, supra, 26 Cal.3d at p. 577 [appellate court may not limit its “appraisal to isolated bits of evidence selected by the respondent”].) As noted, the reports otherwise indicate that Ronald’s dangerousness was caused by his mental illness, not his mental retardation.11 Further, at trial, Dr. Walker testified that Ronald’s dangerousness was attributable to his “delusional ideation.”
In sum, on this record, we find that there is no substantial evidence to support a finding that Ronald’s “mental retardation [was] a substantial factor in causing him serious difficulty in controlling his dangerous behavior.” (Sweeney, supra, 175 Cal.App.4th at p. 223.)12 Therefore, Ronald should not have been committed under section 6500.
*1096. Disposition
The commitment order is reversed.
Elia, Acting P. J., and Bamattre-Manoukian, J., concurred.

 Unspecified section references are to the Welfare and Institutions Code. We will refer to versions of the relevant statutes in effect in March 2011.


 We will use the phrase “mentally retarded” in this opinion as it was part of the statutory scheme at the time of this commitment as it has been since 1971. (Stats. 1970, ch. 351, § 3, p. 765.) We recognize that recent legislation has replaced this phrase in section 6500 with “person with a developmental disability.” (Stats. 2012, ch. 25, § 19.)


 We seek to unambiguously characterize Ronald Cuevas in this opinion. He has the same last name as his twin brother Rodney and his mother Ruby, both of whom testified at trial. With no disrespect, to avoid any ambiguity we will refer to him as Ronald.


 During the pendency of this appeal, Ronald’s one-year commitment under section 6500 has expired. We will follow in the footsteps of other courts that have not dismissed such appeals due to technical mootness so that the important issues presented do not evade review. (E.g., Money v. Krall (1982) 128 Cal.App.3d 378, 392 [180 Cal.Rptr. 376].)


 As noted in part 2.A., both documents were initially submitted as confidential. On appeal, both sides cite to the report and appear to assume that the contents are in evidence and no longer confidential. We will proceed on that basis. To the extent that Ronald relies on the report in his brief, he has waived its confidentiality. (Evid. Code, § 912.)


 Additional details about Ronald’s history from the written reports by the caseworker and the psychologist are provided below in part 5. where relevant to the analysis.


 The record contains confidential paperwork about a section 5250 certification on June 9, 2011, that the parties do not discuss in their briefs.


 Walker apparently did not recall at trial the episode in August 1992 when Ronald threatened to kill himself or his brother.


 Regional centers in this context are community-based nonprofit agencies funded and regulated by the state to serve developmentally disabled persons pursuant to the Lanterman Developmental Disabilities Services (LDDS) Act (§ 4500 et seq.). (Barrett, supra, 54 Cal.4th 1081, 1090, 1094, fns. 3, 10.)


 Recently, in Barrett, supra, 54 Cal.4th at page 1109, the California Supreme Court disapproved Bailie to the extent that it held that a person subject to commitment under section 6500 has the right to a jury trial. The parties agree that nothing in Barrett undermined Bailie's determination that section 6500 should be construed as including a requirement that the person’s mental retardation causes serious difficulty in controlling dangerous behavior.


 We express no opinion on whether a commitment might have been justified under the Lanterman-Petris-Short (LPS) Act (§ 5000 et seq.).


 In light of this conclusion, we need not reach Ronald’s contentions that Bailie and Sweeney required the petition to allege and the trial court to find a causal connection between Ronald’s dangerousness and his mental retardation.